UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2013 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2013 Annual Report to Shareholders DWS International Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Board Members and Officers 49 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Strategy The fund's management team seeks to add value through stock selection. Portfolio management utilizes a proprietary investment process designed to identify attractive investment candidates generated by more than 5,000 equity analysts around the globe, who collectively cover over 10,000 securities. Through the quality of these analysts' fundamental research, this process seeks to identify investments that may offer the potential for price appreciation. During the 12-month period ended August 31, 2013, the Class A shares of the fund returned 16.42% (unadjusted for sales charges), underperforming the 18.66% return of the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index, but outperforming the 15.67% average return for the funds in its Morningstar peer group, Foreign Large Blend Funds. The strong, double-digit return of international equities in the past year reflects the largely favorable backdrop for the global financial markets. The environment of low interest rates, improving global growth and the stimulative policies of the world's central banks provided a tailwind for stocks. The European markets were buoyed by the lack of negative headlines related to the region's debt problems, as well as the ability of the regional banking system to absorb the March turmoil in Cyprus with no sign of "contagion." In addition, Europe is showing signs that it is moving gradually out of its recession. While growth in the region remains negative at present, the trend is favorable and many analysts expect that the European economy will return to growth in 2014. Japan is also benefiting from rising optimism, and the highly aggressive monetary policy of the country's central bank — the Bank of Japan —, which has helped reignite investors' enthusiasm and provided an additional boost to export stocks by depressing the value of the yen. Together, these factors helped international equities provide a return that was in line with the 18.70% gain of the Standard & Poor's 500® (S&P 500) Index. Non-U.S. stocks comfortably outperformed in the first half of the period, but they lagged in the second half as increasing optimism about the U.S. economy fueled superior returns for domestic equities. Fund Performance Our unique stock selection process worked best in the utilities, technology and telecommunication services sectors, but it was least effective in the industrials, financial services and materials sectors. While we do not target specific sector allocations, our bottom-up approach leads us to take over- and underweight positions in certain sectors. During the past 12 months, our performance was helped by our underweights in energy and consumer staples, both of which lagged the broader market. However, this was offset by the negative impact of holding overweights in utilities and telecommunications. "We believe that focusing on individual stock picking, rather than trying to construct a portfolio on the basis of economic developments or short-term market movements, is an effective way to add value over the long term." In terms of individual stocks, the leading contributor to the fund's performance was the German apparel/footwear company Adidas AG, which gained ground behind rising profit margins and expectations for a strong product pipeline. The Netherlands-based financial services company ING Groep NV also added value after the stock was boosted by the company's successful cost-cutting efforts and improving underlying business trends. Other key contributors included the Japanese company Fast Retailing Co., Ltd., the German media company Deutsche Post AG and the Norwegian financial services company DnB ASA. The largest detractor from relative performance was TeliaSonera AB, the dominant telecommunication services operator in Finland and Sweden. The company reported a decline in revenues and profit margins, and it was pressured by the broader weakness across the European telecommunication services sector. The second-largest detractor was the precious-metals producer Newcrest Mining Ltd.,* which lagged sharply amid the downturn in the prices of gold and silver. Positions in FANUC Corp., BOC Hong Kong (Holdings) Ltd. and Royal Dutch Shell PLC also detracted from the fund's 12-month results. * Not held in the portfolio as of August 31, 2013. Outlook and Positioning We anticipate an environment of increased volatility in the months ahead, as investors may place an even higher-than-normal emphasis on individual economic reports given the fluid nature of current U.S. Federal Reserve Board (Fed) policy. Nevertheless, we are encouraged by the attractive valuations across the developed international markets, which we believe help provide a positive foundation for longer-term performance. Ten Largest Equity Holdings at August 31, 2013 (32.6% of Net Assets) Country Percent 1. Roche Holding AG Developer of pharmaceutical and chemical products Switzerland % 2. Royal Dutch Shell PLC Explores, produces and refines petroleum Netherlands % 3. FANUC Corp. Manufacturer of numerically controlled equipment for machine tools Japan % 4. Vodafone Group PLC Provides a range of mobile telecommunications services United Kingdom % 5. ING Groep NV Provider of financial services Netherlands % 6. BOC Hong Kong (Holdings) Ltd. Provider of financial products and services to retail corporate customers Hong Kong % 7. Adidas AG Manufactures sports shoes and sports equipment Germany % 8. Dassault Systemes SA Designer, manufacturer and engineer of software products France % 9. Syngenta AG Producer of seeds and chemicals for crop protection Switzerland % 10. BHP Billiton Ltd. Producer of petroleum, minerals and steel products Australia % Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 49 for contact information. We strive to maintain a steady approach of seeking to add value through our disciplined, systematic stock selection process. We believe that focusing on individual stock picking, rather than trying to construct a portfolio on the basis of economic developments or short-term market movements, an effective way to add value over the long term. Portfolio Management Team Thomas Voecking, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Bank in 1991. Other company positions include analyst at DB Research, Head of the Strategic Asset Consulting team, and overlay portfolio manager and product specialist. • Portfolio Manager, Market Research Strategies: Frankfurt. • MS, University of Muenster. Juergen Foerster, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Euro Equity Portfolio Manager in the team "Insurance Solutions": Frankfurt. • Joined Deutsche Asset & Wealth Management in 2005 with 20 years of prior industry experience. Prior to joining, he was responsible for equity investments at Zürich Versicherung Deutschland for 15 years and at CommerzInvest for three years. • Graduated from banking academy; Completed bank training program at Commerzbank, Mannheim. Johannes Prix, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager, Market Research Strategies: Frankfurt. • Joined Deutsche Asset & Wealth Management in 2008. Prior to joining, he was an Assistant Professor at Vienna University of Economics. • MSc in Mathematics from University of Graz; PhD in Finance from Vienna University of Economics. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged, capitalization-weighted index that tracks international stock performance in the 22 developed markets of Europe, Australasia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Morningstar Foreign Large Blend Funds category consists of funds that typically invest in a variety of large international stocks. Most of these funds divide their assets among a dozen or more developed markets, including Japan, Britain, France and Germany, and tend to invest the rest in emerging markets such as Hong Kong, Brazil, Mexico and Thailand. These funds typically will have less than 20% of assets invested in U.S. stocks. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Contribution incorporates both a stock's total return and its weighting in the index. Performance Summary August 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 16.42% -1.60% 5.32% Adjusted for the Maximum Sales Charge (max 5.75% load) 9.73% -2.76% 4.70% MSCI EAFE Index† 18.66% 1.62% 7.56% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 15.34% -2.41% 4.40% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 12.34% -2.59% 4.40% MSCI EAFE Index† 18.66% 1.62% 7.56% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 15.48% -2.36% 4.48% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 15.48% -2.36% 4.48% MSCI EAFE Index† 18.66% 1.62% 7.56% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 No Sales Charges 16.76% -1.29% 5.66% MSCI EAFE Index† 18.66% 1.62% 7.56% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 No Sales Charges 16.91% -1.15% 5.80% MSCI EAFE Index† 18.66% 1.62% 7.56% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.25%, 2.19%, 2.03%, 0.95% and 0.77% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged index that tracks international stock performance in the 22 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class B Class C Class S Institutional Class Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ Investment Portfolio as of August 31, 2013 Shares Value ($) Common Stocks 97.2% Australia 5.8% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Coca-Cola Amatil Ltd. Commonwealth Bank of Australia Lend Lease Group Macquarie Group Ltd. Rio Tinto Ltd. (Cost $43,662,063) Bermuda 0.7% Seadrill Ltd. (Cost $5,191,831) Denmark 0.9% Coloplast AS "B" (Cost $6,176,220) Finland 0.7% Fortum Oyj (Cost $4,562,924) France 7.4% Dassault Systemes SA L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA Publicis Groupe Sanofi Technip SA (Cost $44,719,703) Germany 11.7% Adidas AG Allianz SE (Registered) BASF SE Bayer AG (Registered) Beiersdorf AG Continental AG Deutsche Post AG (Registered) Siemens AG (Registered) Suedzucker AG (Cost $72,082,087) Hong Kong 3.5% BOC Hong Kong (Holdings) Ltd. Noble Group Ltd. (Cost $25,801,814) Italy 2.8% Snam SpA UniCredit SpA (Cost $19,397,658) Japan 21.4% Bridgestone Corp. Canon, Inc. FANUC Corp. Fast Retailing Co., Ltd. Hitachi Ltd. Japan Tobacco, Inc. JGC Corp. JX Holdings, Inc. Keyence Corp. Marubeni Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsui & Co., Ltd. Mizuho Financial Group, Inc. Nabtesco Corp. Nikon Corp. Softbank Corp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Realty & Development Co., Ltd. Suzuki Motor Corp. Toyota Motor Corp. (Cost $145,547,397) Netherlands 8.6% Aegon NV Akzo Nobel NV ING Groep NV (CVA)* Koninklijke DSM NV Royal Dutch Shell PLC "B" (Cost $55,923,543) Norway 2.8% DnB ASA Telenor ASA (Cost $14,924,884) Singapore 0.7% United Overseas Bank Ltd. (Cost $5,052,107) Spain 0.8% Inditex SA (Cost $6,310,059) Sweden 3.0% Getinge AB "B" Swedbank AB "A" TeliaSonera AB (Cost $19,302,573) Switzerland 10.9% Nestle SA (Registered) Novartis AG (Registered) Roche Holding AG (Genusschein) Swiss Life Holding AG (Registered)* Syngenta AG (Registered) UBS AG (Registered)* (Cost $78,397,169) United Kingdom 15.5% Barclays PLC British American Tobacco PLC Capita PLC Centrica PLC Diageo PLC Inmarsat PLC Old Mutual PLC Prudential PLC SABMiller PLC Vodafone Group PLC WPP PLC (Cost $101,124,523) Total Common Stocks (Cost $648,176,555) Cash Equivalents 2.4% Central Cash Management Fund, 0.05% (a) (Cost $17,899,034) % of Net Assets Value ($) Total Investment Portfolio (Cost $666,075,589)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $666,296,373. At August 31, 2013, net unrealized appreciation for all securities based on tax cost was $70,681,557. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $88,916,144 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $18,234,587. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. CVA: Certificaten Van Aandelen (Certificate of Stock) At August 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 E-Mini Index USD 9/20/2013 ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (b) Australia $
